NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 26 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RAKESH DHINGRA,                                  No. 19-16957

                Plaintiff-Appellant,             D.C. No. 3:19-cv-00360-JCS

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                   Joseph C. Spero, Magistrate Judge, Presiding**

                             Submitted July 19, 2021***

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Rakesh Dhingra appeals pro se from the district court’s judgment dismissing

his action alleging constitutional violations arising from the application of the

International Megan’s Law (“IML”). We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Dhingra’s action because Dhingra

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009) (a plaintiff must present factual allegations sufficient to

state a plausible claim for relief); see also Church of the Lukumi Babalu Aye, Inc.

v. City of Hialeah, 508 U.S. 520, 531 (1993) (“[A] law that is neutral and of

general applicability need not be justified by a compelling governmental interest

even if the law has the incidental effect of burdening a particular religious

practice.”); United States v. Juvenile Male, 670 F.3d 999, 1012-13 (9th Cir. 2012)

(setting forth the requirements for substantive and procedural due process claims

and concluding that individuals convicted of serious sex offenses do not have a

fundamental right to be free from sex offender registration requirements).

      The district court correctly found that to the extent Dhingra’s claims rest on

the implied invalidity of his criminal conviction, they are Heck-barred. See Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994) (if “a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence . . . the

complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”).


                                           2                                     19-16957
      We reject as without merit Dhingra’s contentions regarding Doe v. Kerry,

No. 16-cv-0654-PJH, 2016 WL 5339804 (N.D. Cal. Sept. 23, 2016).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Dhingra’s request to stay this appeal, set forth in the opening brief, is denied.

      AFFIRMED.




                                          3                                       19-16957